Citation Nr: 1215558	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  09-09 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In his substantive appeal, the Veteran requested a Board hearing.  A hearing was scheduled for November 2011, but prior to the hearing in September 2011the Veteran withdrew his hearing request in writing.

The issue of entitlement to service connection for major depressive disorder as secondary to his PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that during the Veteran's VA examination in May 2008, the examiner noted that the Veteran has a good family relationship, has friends he used to golf with, and attended church.  The Veteran also had good judgment and insight with no abnormal thought content.  The examiner noted that the Veteran worked until he developed chronic pain from an infection in his shoulder.  In a February 2009 letter from a VA examiner, the examiner noted that the Veteran's PTSD causes occupational and social impairment with deficiencies in  most areas such as work, family relations, judgment, thinking, and mood, due to such symptoms as near-continuous depression affecting the ability to function independently, appropriately, and effectively, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The examiner did not indicate any specific symptoms or examples.  The Board finds this an indication that the Veteran's PTSD may have worsened since his May 2008 VA examination.  

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95.  See also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  As the VA examiner in February 2009 asserts that the Veteran's disability may be worse, but does not indicate any specific symptoms or examples of the claimed difficulties, the Board finds that a new VA examination is necessary before a decision on the merits may be made.  

In the present case, VA treatment records have at times indicated that the Veteran is unable to work due to his service-connected disabilities, specifically due to his PTSD.  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations"); See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that an appeal for higher rating includes a claim for TDIU, if reasonably raised by the record).  

In light of the Court's determination that evidence of unemployability in the context of a rating claim may include a TDIU claim, the Board finds that remand of the issue of TDIU for development by the RO, specifically to provide an examination to determine whether the Veteran is capable of obtaining and maintaining employment, is the appropriate action.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all treatment records form the VA Medical Center (VAMC) in Martinez, California and any associated outpatient clinic, including the outpatient clinic in Sacramento, and the Sacramento Vet Center, dated from February 2009 to the present.  All attempts to obtain these records should be documented in the claims file, and if no records are available, that fact should be noted in the file.

2.  The Veteran should be scheduled for a VA examination to ascertain and evaluate the current level of severity of the Veteran's PTSD and the Veteran's ability to secure or follow a substantially gainful occupation.  The examiner should review the claims file in conjunction with the examination and opinion.  Any medically indicated special tests should be accomplished.  

a.)  The examiner should report the extent of the Veteran's psychiatric disabilities in accordance with VA rating criteria, to include a Global Assessment of Functioning score.  Particular attention should be addressed to occupational and social impairment, including a finding regarding whether the Veteran's PTSD affects his ability to function independently, appropriately, and effectively.  


b).  The examiner should report the extent of the Veteran's service-connected disabilities, to include PTSD and tinnitus, and address their effect on the Veteran's ability to maintain substantially gainful employment.  When making this evaluation, the examiner should do so without considering the Veteran's age or any non-service connected disabilities.  

A complete rationale must be provided for any opinion offered.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if a higher rating for the disability on appeal or individual unemployability may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2011).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



